Per Curiam. The judgment in this case must be affirmed. "We can see no practical distinction between the charge against defendant contained in the notice which is discussed by the Supreme Court in the case of The People v. McCoy, 125 Ill. 297, and that here in question. The charge stated in that case was “ making statements and promises calculated to deceive and defraud the public.” In the notice proved here the charge is “ that you make claims and promises * *. * which are false and fraudulent.” Counsel is mistaken in the statement in his brief that the charge in this notice is “ that you make and publish statements.” The notice from which he quotes is of a trial to be held in Chicago and not at Springfield. The record of the judgment of the State Board of Health in evidence in this case and the evidence introduced before said board are identical with the record and evidence in the one decided by the Supreme Court above referred to, and while it is true that there was not sufficient proof of service of the notice in that case, and the service in this case is well proven, we yet feel bound by the intimations given in the opinion of the Supreme Court, that the order of the board could not be sustained, even if there bad been service of the notice. Judgment affirmed.